Order entered January 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00936-CV

             DIANA CONVENIENCE, LLC, ET AL., Appellants

                                       V.

                        DOLLAR ATM, LLC, Appellee

               On Appeal from the County Court at Law No. 4
                           Collin County, Texas
                   Trial Court Cause No. 004-02331-2019

                                    ORDER

      Before the Court is the December 30, 2020 request of Denise Condran,

Official Court Reporter for County Court at Law No. 4, for an extension of time to

file the reporter’s record. We GRANT the request and extend the time to January

29, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE